Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/21, 7/26/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936
Regarding claim 1, Abido discloses a method for estimating source impedances across one or more transmission lines connecting at least two substations (Fig. 2, 5; source impedance Zsa, Zsb of substations Ea, Eb), each substation associated with an equivalent source having a respective source impedance (Fig. 2; Zsa, Zsb being impedances of respective substations), the method comprising: obtaining voltage and current measurements, the voltage and current measurements providing terminal voltages and line currents at each substation  (Fig. 5; 502a, 502b, 502c; current and voltage measurements are taken for each terminal A, B, C), detecting an event associated with a disturbance in a transmission line or current injection at one of the substations (Fig. 5; ¶[0038]; a fault in the an unknown section is considered to be an event), the event being detected from one or more of the obtained measurements (Fig. 5; pre-fault measurements and measurements after fault is indicative that an event has been detected since measurements during a fault condition would be outside of standard range); and estimating the source impedance of each equivalent source based on the event (Fig. 5; 504 ; determination of Zsa, Zsb, Zsc after fault has been detected), using the voltage and current measurements associated with the event (Fig. 5; 502-504; calculation based on voltage/current), the measurements associated with the event comprising the measurements before and after the event (Fig. 5; 502a, 502b, 502c; pre and post fault data is obtained).
Abido does not explicitly disclose that status signals are obtained and the status signals being associated with switching events at the one or more transmission lines or at the substations and estimating source impedance using line parameters.  However, Dougherty discloses estimation of a source impedance including status signals that are obtained and wherein the status signals being associated with switching events at the one or more transmission lines or at the substations (Fig. 3; 310-345; breaker open/close signal at 310 along  with voltage/current measurements at 335 to determine source impedance at 345).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the detection of switching events as taught by Dougherty into the method of Abido since a switching signal would provide further information regarding the distribution system.  One of ordinary skill in the art would be motivated to include information regarding switching signals into a source impedance estimation for the benefit of providing an accurate estimation so that a fault can be detected more accurately. 
Fertner discloses that an input impedance is estimated using line parameters (¶[0088; impedance being a function of parameters such as characteristic impedance and propagation constant).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation. 
Regarding claim 2, Abido as modified does not explicitly discloses wherein the line parameters comprise one or more of characteristic impedance and propagation constant of a transmission line.  Fertner teaches wherein the line parameters comprise one or more of characteristic impedance and propagation constant of a transmission line (¶[0088]; impedance being a function of parameters such as characteristic impedance and propagation constant).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation. 
Regarding claim 3, Abido as modified is silent in wherein the line parameters further comprise line length of the transmission line. Fertner teaches wherein the line parameters comprise line length of the transmission line (¶[0088]; impedance being a function of line length).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation.
Regarding claim 9, Abido as modified discloses all the limitations of claim 1 and a computer program product for estimating source impedances across one or more transmission lines, the computer program product comprising a non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to execute the method of claim 1 (Fig. 5 of Abido is a method which is executed by a processor).
Regarding claim 10, Abido discloses a device for estimating source impedances across one or more transmission lines connecting at least two substations (Fig. 2, 5; source impedance Zsa, Zsb of substations Ea, Eb), each substation associated with an equivalent source having a respective source impedance (Fig. 2; Zsa, Zsb being impedances of respective substations), the device comprising: a data acquisition unit configured to obtain voltage and current measurements, the voltage and current measurements providing terminal voltages and line currents at each substation (Fig. 5; 502a, 502b, 502c; current and voltage measurements are taken for each terminal A, B, C), a signal processing unit communicatively coupled to the data acquisition unit and configured to: detect an event associated with a disturbance in one of the one or more transmission lines or current injection at one of the substations (Fig. 5; ¶[0038]; a fault in the an unknown section is considered to be an event), the signal processing unit configured to detect the event from one or more of the obtained measurements (Fig. 5; pre-fault measurements and measurements after fault is indicative that an event has been detected since measurements during a fault condition would be outside of standard range); and estimate the source impedance of the equivalent source based on the event (Fig. 5; 504 ; determination of Zsa, Zsb, Zsc after fault has been detected), using the voltage and current measurements associated with the event (Fig. 5; 502-504; calculation based on voltage/current),  the measurements associated with the event comprising the measurements before and after the event; and a control unit communicatively coupled to the signal processing unit (Fig. 5; 502a, 502b, 502c; pre and post fault data is obtained).
Abido does not explicitly disclose that status signals are obtained and the status signals being associated with switching events at the one or more transmission lines or at the substations and estimating source impedance using line parameters.  However, Dougherty discloses estimation of a source impedance including status signals that are obtained and wherein the status signals being associated with switching events at the one or more transmission lines or at the substations (Fig. 3; 310-345; breaker open/close signal  at 310 along  with voltage/current measurements at 335 to determine source impedance at 345).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the detection of switching events as taught by Dougherty into the method of Abido since a switching signal would provide further information regarding the distribution system.  One of ordinary skill in the art would be motivated to include information regarding switching signals into a source impedance estimation for the benefit of providing an accurate estimation so that a fault can be detected more accurately. 
Fertner discloses that an input impedance is estimated using line parameters (¶[0088; impedance being a function of parameters such as characteristic impedance and propagation constant).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation. 
Regarding claim 11, Abido as modified does not explicitly discloses wherein the line parameters comprise one or more of characteristic impedance and propagation constant of a transmission line.  Fertner teaches wherein the line parameters comprise one or more of characteristic impedance and propagation constant of a transmission line (¶[0088]; impedance being a function of parameters such as characteristic impedance and propagation constant).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation. 
Regarding claim 12, Abido as modified is silent in wherein the line parameters further comprise line length of the transmission line. Fertner teaches wherein the line parameters comprise line length of the transmission line (¶[0088]; impedance being a function of line length).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate line length as a parameter in determining impedance as taught by Fertner into the method of Abido as modified for the benefit of determining source impedance using multiple variables in order to obtain a more accurate estimation.

Claim(s) 4, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Brahma et al., “New fault-location scheme for a two-terminal transmission line using synchronized phasor measurements"
Regarding claim 4 and 13, Abido is silent in wherein the source impedance being further estimated using a fault current or a current injected at a terminal of the substation.  Brahma teaches wherein the source impedance being further estimated using a fault current or a current injected at a terminal of the substation (Section III, fault current analyzed).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Brahma into Abido for the benefit of obtaining more accurate measurements when detecting a fault. 
 Regarding claim 5 and 14, Abido teaches wherein the disturbance is a fault on one of the one or more transmission lines, and wherein estimating the source impedance of each equivalent source comprises: estimating a fault location on the transmission line (Fig. 5; step 512, identify faulted section).  Abido as modified is silent in calculating a fault current using the estimated fault location; calculating two bus impedances, each bus impedance being associated with a respective terminal of the one or more transmission lines, and calculated using a change in the terminal voltages of the corresponding terminal and the calculated fault current; calculating one or more of line and section impedances using the line parameters and the estimated fault location, wherein the section impedances are impedances of line sections located between the terminals and the estimated fault location; and estimating the source impedance of each equivalent source using one or more of the calculated line impedance and the calculated section impedances, and the two bus impedances.  Brahma teaches calculating a fault current using the estimated fault location (Section III; fault current is considered as a current injection); calculating bus impedances, the bus impedance being associated with a respective terminal of the one or more transmission lines, and calculated using a change in the terminal voltages of the corresponding terminal and the calculated fault current (Section IIII; equation 6, change in voltage and current related to bus impedance Zbus); calculating one or more of line and section impedances using the line parameters and the estimated fault location, wherein the section impedances are impedances of line sections located between the terminals and the estimated fault location (Section III; faulted line impedances of Z1, Z2 having two terminals; line impedance calculated based on length and fault); and estimating the source impedance of each equivalent source using one or more of the calculated line impedance and the calculated section impedances, and the bus impedances (Section III; impedance for un-faulted line can be calculated using source impedance and a model to represent transmission line, therefore calculations of line impedance is related to source impedances and vice versa).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Brahma into Abido as modified for the benefit of determining characteristics of the line so that a fault can be identified and mitigated quickly. 

Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Brahma et al., “New fault-location scheme for a two-terminal transmission line using synchronized phasor measurements" in view of Toi, JP H08122395
Regarding claim 6 and 15, Abido as modified discloses all the limitations of claim 5. Abido is silent in wherein calculating each bus impedance comprises multiplying the bus impedance with a correction factor, wherein the correction factor is calculated using a ratio of a fault voltage and the calculated fault current, and shunt admittances of the line sections, wherein the fault voltage is calculated using the estimated fault location, and the shunt admittances are calculated using the estimated fault location and the line parameters, optionally wherein estimating the source impedance comprises removing contribution of shunt admittance, wherein the contribution of shunt admittance is calculated using one or more of the shunt admittance of the at least one transmission line, and the shunt admittances of the line sections calculated using on the fault location and the line parameters.  Toi teaches calculating each bus impedance comprises multiplying the bus impedance with a correction factor, wherein the correction factor is calculated using a ratio of a fault voltage and the calculated fault current, and shunt admittances of the line sections, wherein the fault voltage is calculated using the estimated fault location, and the shunt admittances are calculated using the estimated fault location and the line parameters, optionally wherein estimating the source impedance comprises removing contribution of shunt admittance, wherein the contribution of shunt admittance is calculated using one or more of the shunt admittance of the at least one transmission line, and the shunt admittances of the line sections calculated using on the fault location and the line parameters (¶[0005]; correction of shunt flowing through transmission line is performed and impedance is calculated based on the voltages/currents on a faulted line).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate correction of shunt admittance as taught by Toi into the method of Abido for the detecting faults in a multi-terminal system. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Hu et al., US 6584417
Regarding claim 7, Abido does not explicitly disclose wherein the estimated source impedance is a complex source impedance having both magnitude and angle.  However, Hu discloses that it is known in the art that impedance phasors comprise both a magnitude and angle (Col. 1 lines 50-65).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include a complex impedance having a magnitude and phasor as taught by Hu into the method of Abido as modified since it is known that impedance phasors are employed to determine fault conditions. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Allen et al., US 20140371929
Regarding claim 8, Abido as modified is silent in wherein the estimated source impedance is used in configuring one of a protection function and a control function in a substation device.  Allen teaches wherein the estimated source impedance is used in configuring one of a protection function and a control function in a substation device (Fig. 3; step 360, 370; control action generated after source impedance calculation). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Abido into Allen for the benefit of controlling the electrical conditions of a system so that actions that may cause disruption to a system can be further analyzed thereby having more predictable system. 
  




Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Naidu et al., US 20180316183
Regarding claim 16, Abido is silent in wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line. Naidu discloses wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line (Fig. 1; substations at both ends with measurement equipment 12a, 12b; IED 14 communicatively coupled to IED 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Naidu into Abido as modified for the benefit of communicating line characteristic information to multiple locations so that a fault which may be distant from the device can be detected/tested by another device and remedied quickly.  
Regarding claim 17, Abido is silent in wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line. Naidu discloses wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line (Fig. 1; substations at both ends with measurement equipment 12a, 12b; IED 14 communicatively coupled to IED 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Naidu into Abido as modified for the benefit of communicating line characteristic information to multiple locations so that a fault which may be distant from the device can be detected/tested by another device and remedied quickly.  
Regarding claim 18, Abido is silent in wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line. Naidu discloses wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line (Fig. 1; substations at both ends with measurement equipment 12a, 12b; IED 14 communicatively coupled to IED 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Naidu into Abido as modified for the benefit of communicating line characteristic information to multiple locations so that a fault which may be distant from the device can be detected/tested by another device and remedied quickly.  

Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abido et al., US 20160116522 in view of Doherty et al., US 8050878 in view of Fertner et al., US 20170117936 in view of Brahma et al., “New fault-location scheme for a two-terminal transmission line using synchronized phasor measurements" in view of Naidu et al., US 20180316183
Regarding claim 19, Abido is silent in wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line. Naidu discloses wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line (Fig. 1; substations at both ends with measurement equipment 12a, 12b; IED 14 communicatively coupled to IED 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Naidu into Abido as modified for the benefit of communicating line characteristic information to multiple locations so that a fault which may be distant from the device can be detected/tested by another device and remedied quickly.  
Regarding claim 20, Abido is silent in wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line. Naidu discloses wherein the device is a substation server, optionally wherein the substation server is communicatively coupled with one or more measurement equipment and the switching devices; or wherein the device is an intelligent electronic device associated with a terminal of the one or more transmission lines, and communicatively coupled with another intelligent electronic device associated with another terminal of the one or more transmission line (Fig. 1; substations at both ends with measurement equipment 12a, 12b; IED 14 communicatively coupled to IED 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Naidu into Abido as modified for the benefit of communicating line characteristic information to multiple locations so that a fault which may be distant from the device can be detected/tested by another device and remedied quickly.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858